NOTICE OF ALLOWABILITY / EXAMINER’S COMMENTS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment - Examiner’s Comments
In response to the reply filed after Final on June 7, 2022, this application has been found to be in condition for allowance.  This Office concurs with Applicant’s statement (see the “Remarks” section on page 11 of the aforementioned reply) that claims 1-17 and 21-24 are allowable.  However, it is noted that the claims listing filed with the June 7, 2022 reply omitted claims 21-24.  For this reason, commencing on the next page, a complete listing of the allowed claims (1-17 and 21-24) is included for the file.  As per the Examiner-Initiated Interview Summary included herewith, Applicant’s representative, Mr. Daniel Hudak, was informed of the omission and that this complete listing of claims would be included with the Notice of Allowability.







This listing of claims will replace all prior versions, and listings, of claims in the application:
     (Previously Presented) A method of using an apparatus for making falling snow, 
including the steps of:
lowering a surface temperature of an internal surface of a refrigerated drum of an ice flake generating machine to 0 degrees Fahrenheit (-17.78 degrees Celsius) or below, the refrigerated drum connected to a water supply and a refrigeration means to produce ice flakes on the internal surface;
separating the ice flakes produced on the internal surface by utilizing at least one rotating scraper blade that scrapes the ice flakes off of the internal surface;
controlling the at least one rotating scraper blade by varying its rotation speed in order to create the ice flakes of various thicknesses;
dropping the ice flakes into a fan impeller, the fan impeller comprising at least an impeller housing and at least one impeller outlet, impacting the ice flakes with turning blades of the fan impeller so that the ice flakes are reduced in size to form snow crystals;
utilizing a cold flow of air which has travelled through the refrigerated drum to reduce air temperature in the impeller housing before the fan impeller blows a stream of the snow crystals out through the at least one impeller outlet;
adjusting a speed of rotation of the fan impeller to size and control the stream of snow crystals produced; and
reversing the rotation direction of the fan impeller in order to size, shape, and control the stream of snow crystals produced.

(Previously Presented) The method of claim 1, wherein:
a deflector plate is positioned at the at least one impeller outlet to deflect the stream of the snow crystals as they are thrown at high speed from the fan impeller, controlling size and shape of the stream of snow crystals produced.

(Previously Presented) The method of claim 2, wherein:
the deflector plate moves in a reciprocating motion, deflecting the stream of snow crystals as they are thrown at high speed from the fan impeller, controlling a coverage area of the stream of snow crystals.

(Previously Presented) The method of claim 1, wherein:
the apparatus comprises adjustable legs to maintain a level position.

5.	(Previously Presented) A method for using an apparatus for making falling snow, including the steps of: 
i.         combining a plurality of ice flake generating machines together, each ice    flake generating machine comprising at least one refrigerated drum, the at least one refrigerated drum connected to a water supply and a refrigeration means to produce ice flakes on an internal surface;
ii.	lowering a surface temperature of the internal surface of the at least one refrigerated drum to 0 degrees Fahrenheit (-17.78 degrees Celsius) or below and producing ice flakes on the internal surface;
iii.       separating the ice flakes from the internal surface of each drum by utilizing at least one rotating scraper blade that scrapes ice flakes off of the internal surface of the refrigerated drum;
iv.	controlling the at least one rotating scraper blade, varying its rotation speed in order to create the ice flakes of various thicknesses;
v.	dropping the ice flakes into a screw conveyor to store the ice flakes;
		vi.        moving the ice flakes by operation of the screw conveyor to a storage			point within the screw conveyor;
connecting an outlet of the screw conveyor to an inlet of a fan impeller in 
straight-line configuration, the fan impeller comprising at least an impeller housing and at least one impeller outlet;
operating the screw conveyor and the fan impeller, making snow crystals 
of various sizes by forcing the ice flakes from the screw conveyor and/or storage point into the fan impeller and impacting the ice flakes with turning blades of the fan impeller so that the ice flakes are reduced in size to form snow crystals.

6.    	(Previously Presented) The method of claim 5, wherein:
a cold flow of air which has travelled through the at least one refrigerated drum is utilized to reduce air temperature in the impeller housing before the fan impeller blows a stream of snow crystals out through the at least one impeller outlet.



7.	(Previously Presented) The method of claim 5, wherein:
a speed of rotation of the fan impeller is adjusted to size and control the stream of snow crystals produced.

8.	(Previously Presented) The method of claim 5, wherein:
a rotation of the fan impeller is reversed in order to size, shape, and control the stream of snow crystals produced.

9.	(Previously Presented) The method of claim 5, wherein:
a speed of the screw conveyor is adjusted to control volume of the snow crystals produced by controlling the intake of the ice flakes into the fan impeller.

10.	(Previously Presented) The method of claim 5, wherein:
a deflector plate is positioned at the at least one impeller outlet to deflect the stream of the snow crystals as they are thrown at high speed from the fan impeller, controlling size and shape of the stream of snow crystals produced.

11.	(Previously Presented) The method of claim 10, wherein:
the deflector plate moves in a reciprocating motion, deflecting the stream of snow crystals as they are thrown at high speed from the fan impeller, controlling coverage area of the stream of snow crystals produced.


12.	(Previously Presented) The method of claim 10, wherein:
the deflector plate can swivel around a circular outlet pipe to create a full 360 degrees of snow fall coverage.

13.	(Previously Presented) The method of claim 5, wherein:
the apparatus comprises adjustable legs to maintain a level position.

14.	(Previously Presented) The method of claim 5, wherein:
the apparatus is controlled by a programmable logic controller (PLC) that can be programmed to replicate different snow fall requirements including light snow fall to blizzard conditions.

15.	(Previously Presented) The method of claim 5, wherein:
the screw conveyor comprises multiple input connectors above and/or beside the screw conveyor to connect to additional ice flake generating machines.

16.	(Previously Presented) The method of claim 5, wherein:
a series of water nozzles are positioned to spray and mix water into the stream of snow crystals produced to form freezing rain, slush or hail.




17.	(Previously Presented) The method of claim 16, wherein:
the apparatus is controlled by a programmable logic controller (PLC) that can be programmed to replicate different snow fall and rain requirements including light drizzle, rain, hail, slush, snow falls and/or blizzard conditions.

18-20.  (Cancelled)

21.	(Previously Presented) The method of claim 5, wherein:
an inlet opening is present at a top of the screw conveyor.

22.	(Previously Presented) The method of claim 21, wherein:
the inlet opening is present at a location between the ice flake generating
machines and the inlet of the fan impeller.

23.	(Previously Presented) The method of claim 5, further including:
the step of manually adding one or more of ice flake, fog and dust to an inlet
opening present at a top of the screw conveyor.

24.	(Previously Presented) The method of claim 23, wherein:
the inlet opening is present at a location between the ice flake generating
machines and the inlet of the fan impeller.




Allowable Subject Matter
Claims 1-17 and 21-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752